    Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 1 of 17




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 WILLIAM L. BURRELL, JR.,                            Hon. Robert D. Mariani
 JOSHUA HUZZARD, and DAMPSEY
 STUCKEY,
                                                     CIVIL ACTION – LAW
                            Plaintiffs,
                                                  JURY TRIAL DEMANDED
                     v.
                                                             VIA ECF
 TOM STAFF, LOUIS DENAPLES,
 DOMINICK DENAPLES,                              NO. 3:14-CV-01891-RDM-JFS
 LACKAWANNA RECYCLING
 CENTER, INC., and LACKAWANNA
 COUNTY SOLID WASTE
 MANAGEMENT AUTHORITY,

                            Defendants.

MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT
 PURSUANT TO F.R.C.P 12(b)(6) BY DEFENDANT, LACKAWANNA
     COUNTY SOLID WASTE MANAGEMENT AUTHORITY

         AND NOW comes the Defendant, LACKAWANNA COUNTY SOLID

WASTE MANAGEMENT AUTHORITY, by and through its attorneys,

COGNETTI & CIMINI, and hereby moves for dismissal of Plaintiffs’ Second

Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), and in

support thereof avers the following:

         1.   This action originated in September of 2014 when Plaintiff, William

Burrell (hereinafter “Burrell”) filed a pro se civil rights complaint in the instant

court.
     Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 2 of 17




       2.      Burrell subsequently filed a 115-page Amended Complaint, raising 20

separate claims and naming over two dozen defendants.

       3.      Moving Defendant, Lackawanna County Solid Waste Management

Authority (hereinafter “LCSWMA”) was not named as a Defendant in Burrell’s

Amended Complaint.

       4.      Burrell’s Amended Complaint alleged that the then-named

Defendants were part of an enterprise designed to furnish cheap labor by

manipulating child support enforcement proceedings in order to detain child

support violators for work assignment at LCSWMA’s recycling center.

       5.      Following the dismissal of Burrell’s Amended Complaint, and

subsequent appeal to the Third Circuit, this Honorable Court granted Burrell the

opportunity to file a Second Amended Complaint.

       6.      Burrell’s Second Amended Complaint adds additional new

Defendants, including moving Defendant LCSWMA 1, and purports to add a

putative class of Plaintiffs allegedly entitled to relief pursuant to the Trafficking

Victims Protection Act (“TPVA”) (18 U.S.C. §1589) (Count I); the Thirteenth

Amendment (pursuant to 42 U.S.C. §1983) (Count II); the Fair Labor Standards


1
  Although the Third Circuit Court of Appeals found that the allegations in Burrell’s Amended
Complaint were sufficient to state a claim against some of the then-named Defendants, those
allegations are not thereby automatically sufficient to state a claim against any and all potential
Defendants, including moving Defendant LCSWMA. In fact, Burrell’s allegations do fail to
state a claim against moving Defendant LCSWMA, which was not a named party in Burrell’s
Amended Complaint and therefore did not participate in Burrell’s appeal to the Third Circuit.

                                                 2
    Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 3 of 17




Act (29 U.S.C. §201, et seq.) (Count III); the Racketeer Influenced and Corrupt

Organizations (RICO) Act (18 U.S.C. §1961, et seq.) (Count VI); and several state

claims under supplemental jurisdiction.

      7.     Plaintiffs’ claims for relief are based upon their allegations that they

were compelled to work at a recycling center owned by LCSWMA because

Plaintiffs’ opted to participate in the Community Corrections Program for work-

release after “prison staff” communicated that “in order to qualify for work

release” the “prison policy” required them to work at the recycling center. See

Second Amended Complaint ¶ 29-32, 62-63, 66-67, 86-88.

                   APPLICABLE STANDARD OF REVIEW

      8.     A motion to dismiss tests the legal sufficiency of the complaint. A

complaint may be dismissed only where no relief could be granted under any set of

facts that could be proved consistent with the allegations. Hishon v. King &

Spaulding, 467 U.S. 69, 73 (1984) (emphasis added).

      9.     The averments must be viewed in the light most favorable to the

plaintiff, and all well-pleaded allegations of the complaint must be accepted as

true. Neitzke v. Williams, 490 U.S. 319 (1989).

      10.    The Court need not, however, accept as true unsupported conclusions,

unwarranted inferences, or sweeping legal conclusions cast in the form of factual




                                          3
    Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 4 of 17




allegation. Miree v. DeKalb County, Ga., 433 U.S. 25, 27 n. 2 (1977); City of

Pittsburgh v. West Penn Power Co., 147 F.3d 256, 263 n. 13 (3d Cir.1998).

      11.     The claims must be anchored in a bed of facts and the pleading party

must allege more than bald assertions and unsubstantiated conclusions. Miranda v.

Ponce Fed. Bank, 948 F.2d 41, 44 (1st Cir. 1991).

      12.     “In fairness to innocent parties, courts should strive to flush out

frivolous R.I.C.O. allegations at an early stage in the litigation.” Figueroa v.

Algeria, 896 F.2d 645, 650 (1st Cir. 1990).

      13.     Courts must be diligent to ensure that the extraordinary remedy of a

civil RICO claim does not undermine ordinary commercial transactions and that

treble damage suits are not brought for their harassment or settlement value. See

Manesco, Inc. v. Wasserman, 886 F.2d 681, 683 (4th Cir. 1989).

      14.     Moreover, a trial judge is not obligated to construct a cause of action

from allegations in a complaint filed by a party who was unwilling or unable to

plead a cause of action himself. Glenn v. First Nat’l Bank in Grand Junction, 868

F.2d 368, 371-372 (10th Cir. 1989).

            COUNT I – VIOLATION OF THE TVPA (15 U.S.C §1589)

      15.     The TVPA imposes liability for "knowingly provid[ing] or obtain[ing]

the labor or services of a person . . . by means of the abuse or threatened abuse of

law or legal process." 18 U.S.C. § 1589(a)(3) (emphasis added). However,


                                           4
    Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 5 of 17




"[w]here a plaintiff has a choice . . . there can be no involuntary servitude, even if

that choice is a painful one." See Watson v. Graves, 909 F.2d 1549, 1552 (5th Cir.

1990).

      16.    Plaintiffs have failed to state a claim against LCSWMA because, as a

matter of law, LCSWMA has no authority or power to commit acts under the color

of law or engage in the conduct Plaintiffs’ allege.

      17.    More specifically, LCSWMA is a municipal authority enabled

pursuant to the Municipal Authorities Act, 53 Pa. Cons. St. §§ 5601-5622

(hereinafter "MAA").

      18.    The MAA provides LCSWMA with certain powers to, inter alia,

own, finance, contract, and operate facilities to carry out its particular purpose. 53

Pa. Cons. Stat. § 5607(d).

      19.    However, the MMA does not provide LCSWMA with any additional

power or the broader authority of government that would give it the ability to

detain prisoners, set confinement conditions, determine a prisoner’s eligibility for

work release, or assign a prisoner for work at the recycling center.

      20.    Plaintiffs have failed to state a claim against LCSWMA because

LCSWMA has no role in prisoner detention, confinement conditions, eligibility for

work release, or assignment for work at the recycling center. Additionally,

LCSWMA has no control or authority over “prison policy,” “prison staff,” or


                                           5
    Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 6 of 17




“qualification for work release.” See Second Amended Complaint ¶ 29-32, 62-63,

66-67, 86-88.

      21.    Plaintiffs have failed to state a claim against LCSWMA because the

allegations contained in Plaintiffs’ Second Amended Complaint establish that

participation in the Community Corrections Program was voluntary, not

compulsory. More specifically, Plaintiffs assert a claim under the TVPA by

simply labeling their choice to participate in work-release under the Community

Corrections Program as “forced labor.”

      22.    Plaintiffs’ have failed to state a claim against LCSWMA because

Plaintiffs’ Second Amended Complaint is devoid of any allegations which would

support a conclusion that Plaintiffs’ choice to participate in the Community

Corrections Program was the result of “abuse” or “threatened abuse of law or legal

process.”

            COUNT II – VIOLATION OF THE 13TH AMENDMENT
                      PURSUANT TO 42 U.S.C. §1983

      23.    To prove a violation under the Thirteenth Amendment, one must show

that the Plaintiffs were subjected to involuntary servitude or slavery. Watson v.

Graves, 909 F.2d 1549 (5th Cir. 1990).

      24.    “Involuntary servitude is defined as an action by the master causing

the servant to have, or to believe he has, no way to avoid continued service or



                                         6
    Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 7 of 17




confinement.” Id. at 1552 (quoting United States v. Shackney, 333 F.2d 475, 486

(2d Cir. 1964) (internal quotations omitted)) (emphasis added).

      25.    When a person has a choice, no matter how painful that choice may

be, there is no constitutional violation for involuntary servitude. See Brooks v.

George County, Miss., 84 F.3d 157, 163 (5th Cir. 1996).

      26.    Plaintiffs have failed to state a claim against LCSWMA because, as a

matter of law, LCSWMA has no authority or power to commit acts under the color

of law or engage in the conduct Plaintiffs’ allege.

      27.    More specifically, LCSWMA is a municipal authority enabled

pursuant to the Municipal Authorities Act, 53 Pa. Cons. St. §§ 5601-5622

(hereinafter "MAA").

      28.    The MAA provides LCSWMA with certain powers to, inter alia,

own, finance, contract, and operate facilities to carry out its particular purpose. 53

Pa. Cons. Stat. § 5607(d).

      29.    However, the MMA does not provide LCSWMA with any additional

power or the broader authority of government that would give it the ability to

detain prisoners, set confinement conditions, determine a prisoner’s eligibility for

work release, or assign a prisoner for work at the recycling center.

      30.    Plaintiffs have failed to state a claim against LCSWMA because

LCSWMA has no role in prisoner detention, confinement conditions, eligibility for


                                          7
    Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 8 of 17




work release, or assignment for work at the recycling center. Additionally,

LCSWMA has no control or authority over “prison policy,” “prison staff,” or

“qualification for work release.” See Second Amended Complaint ¶ 29-32, 62-63,

66-67, 86-88.

      31.    Plaintiffs have failed to state a claim against LCSWMA because the

allegations contained in Plaintiffs’ Second Amended Complaint establish that

participation in the Community Corrections Program was voluntary, not

compulsory. More specifically, Plaintiffs assert a claim under the 13th Amendment

by simply labeling their choice to participate in work-release under the Community

Corrections Program as “involuntary servitude.”

      32.    Plaintiffs have failed to state a claim against LCSWMA because

Plaintiffs’ Second Amended Complaint is devoid of any allegations which would

support a conclusion that Plaintiffs had “no way to avoid” voluntary participation

in the Community Corrections Program.

  COUNT III – VIOLATION OF THE FAIR LABOR STANDARDS ACT

      33.    “It is well established that a prisoner is not an employee under the Fair

Labor Standards Act (“FLSA”), because the relationship is not one of employment,

but arises out of the prisoner's status as an inmate. Wilkerson v. Samuels, 524 Fed.

Appx. 776, 779; 2013 U.S. App. LEXIS 9060 (3d Cir. 2013); See also Tourscher v.




                                          8
    Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 9 of 17




McCullough, 184 F.3d 236, 243 (3d Cir. 1999); Vanskike v. Peters, 974 F.2d 806,

809 (7th Cir. 1992).

      34.    Plaintiffs have failed to state a claim against LCSWMA because

Plaintiffs are not “employees” and LCSWMA is not an “employer” within the

meaning of the FLSA.

      35.    Moreover, as Plaintiffs allege and acknowledge, the recycling center

owned by LCSWMA was operated by Defendant Lackawanna Recycling Center,

Inc. (hereinafter “LRC”) pursuant to an Operating Agreement dated May 3, 2006

which precluded LCSWMA from controlling the work of employees in any way.

See Second Amended Complaint ¶ 121-126.

      36.    Plaintiffs have therefore also failed to state a claim against LCSWMA

because LCSWMA did not control or have authority to control Plaintiffs’ work

hours, terms, or conditions.

            COUNT IV – VIOLATION OF THE PENNSYLVANIA
                        MINIMUM WAGE ACT

      37.    Plaintiffs assert a claim pursuant to the Pennsylvania Minimum Wage

Act (“PMWA”) based upon allegations that LRC failed to pay Plaintiffs minimum

wages for their work at the recycling center owned by LCSWMA.

      38.    Plaintiffs fail to state a claim against LCSWMA because the

incarcerated Plaintiffs were not “employees” covered by the minimum wage

provision of the PMWA.

                                         9
    Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 10 of 17




      39.    Plaintiffs fail to state a claim against LCSWMA because LCSWMA

had no control or right to control the rate of compensation Plaintiffs received for

work performed at the recycling center.

      40.    More specifically, as Plaintiffs allege and acknowledge, the recycling

center owned by LCSWMA was operated by LRC pursuant to an Operating

Agreement dated May 3, 2006, which precluded LCSWMA from controlling the

rate of compensation received by Plaintiffs. See Second Amended Complaint ¶

121-126.

      41.    Moreover, it is well established that where there is no “substantial

federal claim to which the state claims could be appended, the primary justification

for the exercise of pendent jurisdiction [is] absent.” University of Maryland at

Baltimore v. Peat, Marwick, Main & Co., 996 F.2d 1534, 1540 (3d Cir. 1993)

(quoting Tully v. Mott Supermarkets, Inc., 540 F.2d 187, 196 (3d Cir. 1976)).

      42.    Accordingly, if there is no federal Question Jurisdiction under Counts

I, II, III and VI of the Plaintiffs’ Second Amended Complaint, the remaining

counts which are based solely on pendent or supplemental jurisdiction should also

be dismissed.

        COUNT V – VIOLATION OF THE PENNSYLVANIA WAGE
           PAYMENT AND COLLECTIONS LAW (“WPCL”)

      43.    The WPCL allows employees to recover “unpaid wages and

liquidated damages” from “employers.” 43 Pa.C.S. §260.9a.

                                          10
    Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 11 of 17




      44.    Plaintiffs fail to state a claim against LCSWMA because LCSWMA

had no control or right to control the rate of compensation Plaintiffs received for

work performed at the recycling center.

      45.    More specifically, as Plaintiffs allege and acknowledge, the recycling

center owned by LCSWMA was operated by LRC pursuant to an Operating

Agreement dated May 3, 2006, which precluded LCSWMA from controlling the

rate of compensation received by Plaintiffs. See Second Amended Complaint ¶

121-126.

      46.    Moreover, it is well established that where there is no “substantial

federal claim to which the state claims could be appended, the primary justification

for the exercise of pendent jurisdiction [is] absent.” University of Maryland at

Baltimore v. Peat, Marwick, Main & Co., 996 F.2d 1534, 1540 (3d Cir. 1993)

(quoting Tully v. Mott Supermarkets, Inc., 540 F.2d 187, 196 (3d Cir. 1976)).

      47.    Accordingly, if there is no federal Question Jurisdiction under Counts

I, II, III and VI of the Plaintiffs’ Second Amended Complaint, the remaining

counts which are based solely on pendent or supplemental jurisdiction should also

be dismissed.

 COUNT VI – VIOLATION OF THE RACKETEER INFLUENCED AND
 CORRUPT ORGANIZATIONS ACT (“RICO”) (18 U.S.C. §§1961, et seq.)
      48.    To state a claim under the RICO, a party must allege that defendants

participated in (1) conduct (2) of an enterprise (3) through a pattern (4) of

                                          11
    Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 12 of 17




racketeering activity. Fleetwood Servs., LLC v. Complete Bus. Sols. Grp., Inc.,

374 F. Supp. 3d 361, 373 (E.D. Pa. 2019).

      49.    In order to properly allege a RICO enterprise, the Third Circuit has

further identified three specific characteristics: (1) That there is an ongoing

organization; (2) that the associates function as a continuing unit; and (3) that the

enterprise is an entity separate and apart from the pattern of activity in which it

engages. See United States v. Console, 13 F.3d 641, 650 (3rd Cir. 1993).

      50.    This is known as the RICO “separateness” requirement and is defined

by the Supreme Court in the case of United States v. Turkette, 452 U.S. 576, 583

(1981). See also, Seville Indus. Mach. Corp., 742 F.2d at 790 (holding “It is an

essential element of the RICO cause of action that the enterprise be apart from the

underlying pattern of racketeering activity.”)

      51.    Plaintiffs’ allege a “pattern of racketeering” predicated upon violation

of the TVPA as a result of “forced labor” in the form of an opportunity to

participate in the Community Corrections Program. See Second Amended

Complaint, ¶240.

      52.    Plaintiffs’ further allege an association-in-fact by and between the

LRC, LCSWMA, Louis DeNaples, Dominick DeNaples, and Thomas Staff. See

Second Amended Complaint, ¶185-192.




                                          12
    Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 13 of 17




      53.    Plaintiffs have failed to state a claim against LCSWMA because

Plaintiffs’ Second Amended Complaint unequivocally fails to separate the alleged

RICO “enterprise” from the underlying pattern of allegedly unlawful activity, in

violation of the “separateness” requirement defined by the U.S. Supreme Court.

      54.    Pursuant to the allegations of Plaintiffs’ Second Amended Complaint,

the “enterprise” and the “pattern of racketeering activity” are one in the same.

      55.    Plaintiffs have failed to state a claim against LCSWMA because, to

the extent Plaintiffs’ claims under the TVPA fail, Plaintiffs RICO claims also fail.

                    COUNT VII – UNJUST ENRICHMENT

      56.    Plaintiffs allege that Defendants were unjustly enriched by the value

of work performed by incarcerated Plaintiffs, and that it would be “unjust” for

Defendants to “retain this benefit without payment to Plaintiffs.” See Second

Amended Complaint, ¶244-246.

      57.    Plaintiffs fail to state a claim against LCSWMA because LCSWMA

had no control or right to control the rate of compensation Plaintiffs received for

work performed at the recycling center.

      58.    More specifically, as Plaintiffs allege and acknowledge, the recycling

center owned by LCSWMA was operated by LRC pursuant to an Operating

Agreement dated May 3, 2006, which precluded LCSWMA from controlling the




                                          13
    Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 14 of 17




rate of compensation received by Plaintiffs. See Second Amended Complaint ¶

121-126.

      59.    Moreover, it is well established that where there is no “substantial

federal claim to which the state claims could be appended, the primary justification

for the exercise of pendent jurisdiction [is] absent.” University of Maryland at

Baltimore v. Peat, Marwick, Main & Co., 996 F.2d 1534, 1540 (3d Cir. 1993)

(quoting Tully v. Mott Supermarkets, Inc., 540 F.2d 187, 196 (3d Cir. 1976)).

      60.    Accordingly, if there is no federal Question Jurisdiction under Counts

I, II, III and VI of the Plaintiffs’ Second Amended Complaint, the remaining

counts which are based solely on pendent or supplemental jurisdiction should also

be dismissed.

      WHEREFORE, moving Defendant Lackawanna County Solid Waste

Management Authority respectfully requests that this Honorable Court enter an

Order dismissing all claims against it, and granting such other relief as the Court

deems just and proper under the circumstances.




                                         14
Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 15 of 17




                                  Respectfully submitted,
                                  COGNETTI & CIMINI


                                  SARAH R. LLOYD, ESQUIRE
                                  PA Atty. ID No. 311214
                                  srl.cognetticimini@gmail.com



                                  SAL COGNETTI, JR., ESQUIRE
                                  PA Atty. ID No. 17269
                                  salcognettijr@comcast.net

                                  Scranton Electric Bldg., 7th Floor
                                  507 Linden Street
                                  Scranton, PA 18503
                                  (570) 346-0745

                                  Counsel for Defendant, Lackawanna
                                  County Solid Waste Management
                                  Authority




                                15
   Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 16 of 17




                        CERTIFICATE OF SERVICE

      Undersigned counsel hereby certifies that on this 17th day of March, 2020, a

true and correct copy of the foregoing Motion to Dismiss Plaintiffs’ Second

Amended Complaint Pursuant to F.R.C.P. 12(b)(6) by Defendant, Lackawanna

County Solid Waste Management Authority was filed and served via the Court’s

ECF system and electronically delivered to:

 William H. Anderson, Esquire             Marielle R. Macher, Esquire
 HANDLEY FARAH & ANDERSON,                Peter Zurflieh, Esquire
       PLLC                               COMMUNITY JUSTICE PROJECT
 4730 Table Mesa Drive Suite G-200        118 Locust Street
 Boulder, CO 80305                        Harrisburg, PA 17101
 wanderson@hfajustice.com                 mmacher@cjplaw.org
 Counsel for Plaintiff,                   pzurflieh@palegalaid.net
 William L. Burrell, Jr.                  Counsel for Plaintiff,
                                          William L. Burrell, Jr.

Brianne M. Power, Esquire                 Matthew K. Handley, Esquire
David H. Seligman, Esquire                Rachel E. Nadas, Esquire
Juno E. Turner, Esquire                   HANDLEY FARAH & ANDERSON,
TOWARDS JUSTICE                                 PLLC
1410 High Street, Suite 300               777 6th Street, NW 11th Floor
Denver, CO 80218                          Washington, DC 20001
brianne@towardsjustice.org                mhandley@hfajustice.com
david@towardsjustice.org                  rnadas@hfajustice.com
juno@towardsjustice.org                   Counsel for Plaintiffs, William L.
Counsel for Plaintiff, William L.         Burrell, Jr., Joshua Huzzard, and
Burrell, Jr.                              Dampsey Stuckey

David E. Heisler, Esquire                 Jeffrey Belardi, Esquire
Philip A. Davolos, III, Esquire           BELARDI LAW OFFICES
CIPRIANI & WERNER, P.C.                   50 Alberigi Drive, Suite 114
415 Wyoming Avenue
  Case 3:14-cv-01891-RDM-JFS Document 103 Filed 03/18/20 Page 17 of 17




Scranton, PA 18503                      Jessup, PA 18434
dheisler@c-wlaw.com                     jeff@belardilegal.com
pdavolos@c-wlaw.com                     Counsel for Defendants, Louis
Counsel for Defendants, Tom Staff and   DeNaples, Dominick DeNaples, and
Lackawanna County                       Lackawanna Recycling Center, Inc.


                                        Respectfully submitted,
                                        COGNETTI & CIMINI


                                        SARAH R. LLOYD, ESQUIRE
                                        PA Atty. ID No. 311214
                                        srl.cognetticimini@gmail.com



                                        SAL COGNETTI, JR., ESQUIRE
                                        PA Atty. ID No. 17269
                                        salcognettijr@comcast.net

                                        Scranton Electric Bldg., 7th Floor
                                        507 Linden Street
                                        Scranton, PA 18503
                                        (570) 346-0745

                                        Counsel for Defendant, Lackawanna
                                        County Solid Waste Management
                                        Authority
